DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the second Request for Continued Examination (RCE) filed on 07/22/2022 amending Claim 1 by deleting seven lines of limitations (ll. 8 – 10 and ll. 38 - 41) and adding seven lines of limitations (ll. 30 - 36).  Claims 1, 3, and 5 – 10 are examined.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5 – 7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Pedersen (4,054,030) in view of Gifffin et al. (8,695,324), as evidenced by Wadia et al. (7,758,303).

    PNG
    media_image1.png
    424
    994
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    950
    1474
    media_image2.png
    Greyscale

Regarding Claim 1, Pedersen teaches, in Figs. 1 - 4, the invention as claimed including an aircraft engine, comprising: an outer casing (labeled) having an outer intake end (labeled) and an outer exhaust end (labeled); an inner casing (30) disposed in the outer casing (labeled), wherein a bypass duct (54, 64) is formed between the inner casing (30) and the outer casing (labeled), wherein the inner casing (30) defines a core duct (structure defining airflow path through 22-24-26-32-14), wherein the inner casing (30) comprises a first section (portion attached to 34) and a second section (portion attached to 37) arranged in an axial direction with an interval (space taken up by low pressure turbine 16); a first rotating shaft (40) rotatably disposed in the inner casing (30); a fan turbine (16) comprising an inner turbine portion (36 – Fig. 4), a first connection portion (69 – Fig. 4), and an outer turbine portion (68 – Fig. 4), wherein the inner turbine portion (36) is connected to the first rotating shaft (40, as shown in Figs. 1 and 4) and disposed in the core duct (structure defining airflow path through 22-24-26-32-14), wherein the first connection portion (69) is circumferentially connected to an outer periphery of the inner turbine portion (36) and rotatably fitted between the first section (labeled) and the second section (labeled), and wherein the outer turbine portion (68) is circumferentially connected to an outer periphery of the first connection portion (69) and disposed in the bypass duct (54, 64); a fan (42, 44) connected to the first rotating shaft (40) and disposed on the outer intake end side (labeled) of the first section (labeled), wherein the fan (42, 44) comprises: an inner blade portion (blade portions closest to center rotational axis) connected to the first rotating shaft (40) and configured to provide a core airflow (portion of fan air that flowed into the core duct) to the core duct (structure defining airflow path through 22-24-26-32-14), wherein an outer diameter (indicated by dark dashed line) of the fan (42, 44) is larger than an outer diameter of the first section (labeled); a first combustor (66 – Col. 4, ll. 40 - 45) disposed in the bypass duct (54, 64) and between the fan (42, 44) and the outer turbine portion (68); and a second combustor (26) disposed in the core duct (structure defining airflow path through 22-24-26-32-14) and between the fan (42, 44) and the inner turbine portion (36), wherein the bypass airflow (in bypass duct 54, 64) is burned in the first combustor (66 – Col. 4, ll. 40 – 45, function of combustor was to burn a mixture of fuel and air) and expanded by the outer turbine portion (68) and the core airflow (airflow path through 22-24-26-32-14-36) is burned in the second combustor (26, function of combustor was to burn a mixture of fuel and air) and expanded by the inner turbine portion (36).  MPEP 2125(I) stated “Drawings and pictures can anticipate claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972)”.
Alternatively, if one of ordinary skill in the gas turbine art would not have realized that Pedersen Figs. 1 – 3, taught an outer diameter (indicated by dark dashed line) of the fan (42, 44) was larger than an outer diameter of the first section (labeled), then at the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify Pedersen with a fan with an outer diameter larger than the first section outer diameter because Applicant has not disclosed that “an outer diameter of the second fan was larger than an outer diameter of the first section” provides an advantage, is used for a particular purpose, or solves a stated problem.  In fact, Applicant’s specification basically repeats the claim limitations in Paras. [0011] and [0050] without any disclosure of providing an advantage or solving a stated problem.  In other words, there is no disclosure of criticality of the claim limitation.  Therefore, it would have been an obvious matter of design choice to modify Pedersen to obtain the invention as specified in Claim 1.  Additionally, it was conventional in the aircraft gas turbine art that turbofans, i.e., gas turbine engine having a fan driven by a turbine, had fans with outer diameters that were larger than the core engine diameter, i.e., first section, because the core engine was concentric with and surrounded by the bypass duct that channeled the radially outer portion of fan air.  In other words, the bypass duct was an annular duct that surrounded the core duct and the outer diameter of the fan defined the inner surface of the fan containment case that surrounded the fan and defined the bypass duct between said fan containment case and the core duct defined by the inner casing.
Pedersen, as discussed above, is silent on wherein the fan further comprises: a second connection portion circumferentially connected to an outer periphery of the inner blade portion and rotatably fitted to the first section; and an outer blade portion circumferentially connected to an outer periphery of the second connection portion and configured to provide a bypass airflow to the bypass duct, wherein the outer blade portion is disposed around the second connection portion such that the outer blade portion rotates synchronously with the inner blade portion and the second connection portion, wherein the second connection portion comprises an annular structure having an inner wall, wherein the inner blade portion is located within the second connection portion and connected to the inner wall of the second connection portion.
Giffin teaches, in Figs. 1 and 4, a similar aircraft engine having a fan (322) having an inner blade portion (322) connected to a first rotating shaft (305) and configured to provide a core airflow to a core duct (5, function of the inner blade portion); a second connection portion (324) circumferentially connected to an outer periphery of the inner blade portion (322) and rotatably fitted to a first section (325); and an outer blade portion (332, 334) circumferentially connected to an outer periphery of the second connection portion (324) configured to provide a bypass airflow to a bypass duct (8, function of the inner blade portion), wherein the outer blade portion (332, 334) is disposed around the second connection portion (324) such that the outer blade portion (332, 334) rotates synchronously with the inner blade portion (322) and the second connection portion (324) [Col. 6, ll. 55 - 65 that "The outer fan first stage 132 and the outer fan second stage 134 are adapted to rotate with the fan rotor 120."  Giffin Figs. 2, 4, and 5 illustrated different embodiments where the first number of the reference character of equivalent structures changed but the last two numbers of the reference character of equivalent structures remained the same.  Accordingly, the same structural elements in Figs. 4 and 5 would have functioned the same as the corresponding structural elements in Fig. 2.], wherein the second connection portion (324) comprises an annular structure [Col. 3, ll. 25 – 45 teaches that annular inner air flow path (116) was defined between fan hub (119, 120 – Fig. 2, 319, 320 – Fig. 4) and the arcuate platform (124), i.e., second connection portion (324) in the assembled state of the fan assembly (100).  Therefore, the second connection portion comprised an annular (ring shaped) structure in the assembled state of the FLADE™ (fan on blade), Col. 1, ll. 25 – 30 and Col. 7, ll. 5 – 40, fan assembly (100 – Fig. 1, 300 – Fig. 4).  As evidenced by Wadia, Abstract, Col. 4, ll. 5 – 10, and Fig. 3, the assembled state of a similar FLADE™ fan assembly (60) showed the second connection portion (9) formed an annular structure, i.e., rotatable annular shroud between the inner blade portion (61) and the outer blade portion (62).] having an inner wall (radially inner surface of 324 facing the rotational longitudinal axis 11), wherein the inner blade portion (322) is located within the second connection portion (324) and connected to the inner wall (radially inner surface of 324 facing the rotational longitudinal axis 11) of the second connection portion (324) [best seen in Fig. 4], wherein an outer diameter (radially outer tips of outer blade portion (332, 334)) of the fan (322) is larger than an outer diameter of a first section (325).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Pedersen with the inner blade portion connected to the first rotating shaft and configured to provide a core airflow to the core duct, a second connection portion circumferentially connected to an outer periphery of the inner blade portion and rotatably fitted to the first section, and an outer blade portion circumferentially connected to an outer periphery of the second connection portion and configured to provide a bypass airflow to the bypass duct, wherein the outer blade portion is disposed around the second connection portion such that the outer blade portion rotates synchronously with the inner blade portion and the second connection portion, wherein the second connection portion comprises an annular structure having an inner wall, wherein the inner blade portion is located within the second connection portion and connected to the inner wall of the second connection portion, wherein an outer diameter of the fan is larger than an outer diameter of a first section, taught by Giffin, because all the claimed elements, i.e., (discussed immediately above) the aircraft engine having a fan with an inner blade portion connected to the first rotating shaft and opposite to the core duct; an annular second connection portion circumferentially connected to an outer periphery of the inner blade portion and rotatably fitted to the first section; and an outer blade portion circumferentially connected to an outer periphery of the second connection portion and opposite to the bypass duct, were known in the art, and one skilled in the art could have substituted the FLADE™ fan assembly arrangement of Giffin for the fan assembly arrangement of Pedersen with no change in their respective functions, to yield predictable results, i.e., the low pressure turbine (16 – Fig. 2 Pedersen) would have driven the FLADE™ fan assembly so that the inner blade portion would have compressed a portion of inlet air that flowed to the compressor (12) of the core while the plurality of outer blade groups would have compressed a different portion of inlet air that flowed to the bypass duct (54, 64).  Giffin taught, in Col. 1, ll. 54 – 60 and Col. 7, ll. 4 – 20, that the multi-stage FLADE™ fan assembly, i.e., inner fan blades having a plurality of outer fan blades, facilitated producing greater outer fan pressure ratios than the known capabilities of prior art single stage FLADEs.  It was known in the gas turbine art that higher pressure ratios facilitated increasing gas turbine engine efficiency because higher pressure meant more oxygen atoms available for combustion with fuel in the combustion chamber(s).  KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1395; MPEP 2143(B).
Re Claim 3, Pedersen, i.v., Giffin, a.e., Wadia, teaches the invention as claimed and as discussed above.  Pedersen teach an aircraft engine having a second fan, i.e., base device, upon which the claimed invention can be seen as an improvement.  Pedersen, i.v., Giffin, a.e., Wadia, as discussed above, is silent on wherein the outer blade portion comprises a plurality of outer blade groups distributed in the axial direction, and wherein each of the outer blade groups comprises a plurality of outer blades distributed circumferentially.  Giffin further teaches wherein the outer blade portion (332, 334) comprises a plurality of outer blade groups (332 and 334) distributed in the axial direction, and wherein each of the outer blade groups (332 and 334) comprises a plurality of outer blades distributed circumferentially (Col. 5, ll. 20 – 30 teaches “…an outer fan first stage 332 having a circumferential row of outer fan first blades 342, an outer fan second stage 334 having a circumferential row of outer fan second blades 344 located axially aft from the outer fan first stage 332…”.).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Pedersen, i.v., Giffin, a.e., Wadia, with the further teachings of Giffin because all the claimed elements, i.e., the aircraft engine having a fan including an inner blade portion connected to the first rotating shaft and opposite to the core duct; a second connection portion circumferentially connected to an outer periphery of the inner blade portion and rotatably fitted to the first section; and an outer blade portion circumferentially connected to an outer periphery of the second connection portion and opposite to the bypass duct, wherein the outer blade portion comprises a plurality of outer blade groups distributed in the axial direction, and wherein each of the outer blade groups comprises a plurality of outer blades distributed circumferentially, were known in the art, and one skilled in the art could have substituted the fan arrangement of Giffin for the fan of Pedersen, i.v., Giffin, a.e., Wadia, with no change in their respective functions, to yield predictable results, i.e., the low pressure turbine (16) would have driven the second fan so that the inner blade portion would have compressed a portion of inlet air that flowed to the compressor (12) of the core while the plurality of outer blade groups would have compressed a different portion of inlet air that flowed to the bypass duct (54, 64).  Giffin taught, in Col. 1, ll. 54 – 60 and Col. 7, ll. 4 – 20, that the multi-stage FLADE (Fan on Blade), i.e., plurality of outer blades, facilitated producing greater outer fan pressure ratios than the known capabilities of prior art single stage FLADEs.  It was known in the gas turbine art that higher pressure ratios facilitated increasing gas turbine engine efficiency.  KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1395; MPEP 2143(B).
Re Claim 5, Pedersen, i.v., Giffin, a.e., Wadia, teaches the invention as claimed and as discussed above, and Pedersen further teaches, wherein the aircraft engine further comprises: a second rotating shaft (18) rotatably disposed in the first section (labeled) and provided with a through cavity (cavity that shaft 40 rotated within) in the axial direction, wherein the first rotating shaft (40) coaxially runs through the cavity and rotates independent of the second rotating shaft (18); and a compressor assembly (12) connected to the second rotating shaft (18) and disposed in the core duct (22-24-26-32-14) and between the second fan (42, 44) and the second combustor (26).
Re Claim 6, Pedersen, i.v., Giffin, a.e., Wadia, teaches the invention as claimed and as discussed above, and Pedersen further teaches, wherein the compressor assembly (12) comprises a plurality of compressor blade groups (six are shown in Figs. 1 and 2) distributed in the axial direction, and wherein each of the compressor blade groups comprises a plurality of compressor blades distributed circumferentially (shown in Figs. 1 and 2).
Re Claim 7, Pedersen, i.v., Giffin, a.e., Wadia, teaches the invention as claimed and as discussed above, and Pedersen further teaches, wherein the aircraft engine further comprises: a turbine assembly (14) connected to the second rotating shaft (18) and disposed in the core duct (22-24-26-32-14) and between the inner turbine portion (36) and the second combustor (26).
Re Claim 10, Pedersen, i.v., Giffin, a.e., Wadia, teaches the invention as claimed and as discussed above, and Pedersen further teaches, in Col. 1, ll. 1 – 35, Col. 1, l. 65 to Col. 2, l. 5, and Col. 4, ll. 5 - 35, an aircraft, comprising the aircraft engine according to Claim 1.  Pedersen teaches, in Col. 1, ll. 1 – 35, Col. 1, l. 65 to Col. 2, l. 5, and Col. 4, ll. 5 - 35, that the invention was a variable cycle gas turbine engine that included a turbojet cycle of operation for producing high engine thrust for various flight modes including supersonic cruise mode and subsonic cruise mode. [Note:  The following well-known in the art statement is taken to be admitted prior art because Applicant failed to traverse Examiner’s assertion of Official Notice in the Office Action mailed on 05/27/2021 in Applicant’s reply filed on 08/27/2021. MPEP 2144.03(C)]  Examiner takes Official Notice that turbojets were a type of aircraft powered by a turbojet engine or a type of jet engines where the propulsive thrust was generated by the combustion gases.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Pedersen with Pedersen’s teaching of an aircraft with the aircraft engine according to Claim 1 because using Pedersen’s turbojet gas turbine engine to provide the propulsive thrust for an aircraft was the designed and intended purpose of Pedersen’s variable cycle gas turbine engine.


Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Pedersen (4,054,030) in view of Gifffin et al. (8,695,324), as evidenced by Wadia et al. (7,758,303) as applied to Claim 5 above, and further in view of Boudigues (3,486,328).

    PNG
    media_image3.png
    452
    965
    media_image3.png
    Greyscale


Re Claim 8, Pedersen, i.v., Giffin, a.e., Wadia, teaches the invention as claimed and as discussed above; except, wherein the aircraft engine further comprises: a first support that is fixed in the first section and extends in a radial direction of the first section; and a second support that is fixed in the second section and extends in a radial direction of the second section, wherein one end of the first rotating shaft is rotatably connected to the first support, and wherein the other end of the first rotating shaft is rotatably connected to the second support.
Boudigues teaches, in Fig. 1 and Col. 2, ll. 33 - 35, a similar aircraft engine having a first support (radial strut, labeled) that is fixed in a first section (labeled) and extends in a radial direction of the first section; and a second support (radial strut, labeled) that is fixed in the second section (labeled) and extends in a radial direction of the second section, wherein one end (shaft forward end) of a first rotating shaft (7) is rotatably connected (9 - bearing) to the first support (radial strut, labeled), and wherein the other end (shaft aft end) of the first rotating shaft (7) is rotatably connected (9 - bearing) to the second support (radial strut, labeled).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Pedersen, i.v., Giffin, a.e., Wadia, with the rotating shaft support arrangement of Boudigues because all the claimed elements, i.e., the aircraft engine having a first rotating shaft, a first radial support rotatably supporting one end of said first rotating shaft, and a second radial support rotatably supporting the opposite end of said first rotating shaft, were known in the art, and one skilled in the art could have substituted the first rotating shaft support arrangement of Boudigues for the implied but unknown rotating shaft support arrangement of Pedersen, i.v., Giffin, a.e., Wadia, with no change in their respective functions, to yield predictable results, i.e., the first radial support and the second radial support would have rotatable fixed the first rotating shaft within the inner casing while avoiding undesirable rubbing/wear between fixed structures and rotating structures connected to the first rotating shaft. KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1395; MPEP 2143(B).
Re Claim 9, Pedersen, i.v., Giffin, a.e., Wadia, teaches the invention as claimed and as discussed above; except, wherein the aircraft engine further comprises: a third support that is fixed to the inner casing and extends in a radial direction of the inner casing, wherein the second rotating shaft runs through the third support and is rotatably connected to the third support. 
Boudigues teaches, in Fig. 1 and Col. 2, ll. 33 - 35, a similar aircraft engine having a third support (radial strut, labeled) that is fixed to the inner casing (labeled) and extends in a radial direction of the inner casing, wherein a second rotating shaft (8) runs through the third support (radial strut, labeled) and is rotatably (10 - bearing) connected to the third support.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Pedersen, i.v., Giffin, a.e., Wadia, with the rotating shaft support arrangement of Boudigues because all the claimed elements, i.e., the aircraft engine having a second rotating shaft and a third radial support rotatably supporting said second rotating shaft, were known in the art, and one skilled in the art could have substituted the second rotating shaft support arrangement of Boudigues for the implied but unknown rotating shaft support arrangement of Pedersen, i.v., Giffin, a.e., Wadia, with no change in their respective functions, to yield predictable results, i.e., the third radial support would have rotatable fixed the second rotating shaft within the inner casing while avoiding undesirable rubbing/wear between fixed structures and rotating structures connected to the second rotating shaft. KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1395; MPEP 2143(B).


Response to Arguments
Applicant's arguments filed 07/22/2022 have been fully considered.  To the extent possible they have been addressed in the rejections above at the appropriate locations and furthermore they were found not persuasive for the following reasons.

Applicant argues on Pgs. 6 – 7 that “The outer fans first and second stages (332) and (334) of Giffin are not disposed around the arcuate platform (324)”.  Applicant argues on Pg. 7, last paragraph continuing on to Pg. 8 that “…that neither Pedersen nor Giffin, alone or combined, teaches or suggests "wherein the second connection portion comprises an annular structure having an inner wall, wherein the inner blade portion is located within the second connection portion and connected to the inner wall of the second connection portion.”.  These arguments are non-persuasive because they ignore the common sense structural arrangement of an assembled fan assembly in an assembled gas turbine engine.  MPEP 2125(I) stated “When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979). See MPEP § 2121.04 for more information on prior art drawings as "enabled disclosures."”  As shown in the comparison image below comparing a portion of Applicant’s Fig. 2 with a portion of Giffin Fig. 4 the cross-sectional views along the longitudinal axis (11 – Fig. 4) show basically the same structural arrangement of the outer blade portion, second connection portion, and inner blade portion.  Applicant’s illustrated and claimed structure is the same or similar as Giffin’s structure; therefore, the outer fans first and second stages (332) and (334) of Giffin are disposed around the arcuate platform (324), i.e., second connection portion, that forms an annular structure having an inner wall.  

    PNG
    media_image4.png
    679
    1251
    media_image4.png
    Greyscale

As evidenced by Wadia (7,758,303), in Abstract, Col. 4, ll. 5 – 10, and Fig. 3, a perspective view of an assembled state of a similar FLADE™ fan assembly (60) clearly showed where the second connection portion (9) formed an annular structure, i.e., rotatable annular shroud between the inner blade portion (61) and the outer blade portion (62) having an inner wall (radially inner surface of 9 facing the rotational longitudinal axis 12).  The purpose of the annular structure of the second connection portion was to provide a rotating annular wall that prevented to minimized leakage between the bypass duct and the core duct at the fan.  In other words, the bypass air flow in the bypass duct pressurized by the outer blade portions of the fan stays in the bypass duct due to the annular structure of the second connection portion while the core air flow in the core duct pressurized by the inner blade portions of the fan stays in the core duct due to the annular structure of the second connection portion forming an annular rotating wall between said bypass duct and said core duct.


    PNG
    media_image5.png
    647
    779
    media_image5.png
    Greyscale


Consequently, the assembled gas turbine engine of Pedersen, i.v., Giffin, a.e., Wadia, taught all the limitations of Claim 1 which rendered Claim 1 obvious.  The rejections are maintained.

Applicant’s arguments on Pg. 8, third paragraph continuing on to Pg. 9 merely refer back to Applicant’s prior arguments that are addressed above.  The rejections are maintained.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNE E MEADE whose telephone number is (571)270-7570. The examiner can normally be reached Monday - Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LORNE E MEADE/Primary Examiner, Art Unit 3741